DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-12, and 14-19 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Johnson et al. (US 4542545 A), herein referred to as Johnson.
With regard to claim 1, Johnson teaches a water-tight sealing system for a bathtub door comprising: 
an opening (9) in a side of a bathtub (17); 
a door (7) coupled to the bathtub and configured to close the opening in the side of the bathtub; 
one or more magnetic elements (the magnetic strips in 15 and 16, not labeled on their own but described in Column 2, Lines 33-36) positioned on at least one of at least a portion of a periphery of a door and at least a portion of a periphery of the opening in the side of the bathtub (positioned on a periphery of the door); 
one or more metallic elements (12) positioned on at least the other of the at least a portion of the periphery of the door and at least a portion of the periphery of the opening in the side of the bathtub; and 
one or more compressible seals (15, 16) coupled to and positioned along the periphery of the door and against the one or more magnetic elements (the magnetic strip within the resiliently compressible material) such that the one or more compressible seals are configured to be compressed between the one or more magnetic elements and the one or more corresponding metallic elements when the door is closed; 
wherein magnetic attraction between the one or more magnetic elements and the one or more corresponding metallic elements is configured to compress the one or more compressible seals to form a water-tight seal between the door and the side of the bathtub (described in Column 2, Lines 44-66).  
With regard to claim 2, Johnson teaches the water-tight sealing system of claim 1, wherein the one or more magnetic elements (the magnetic strips of 15 and 16) positioned on at least a portion of a periphery of the door (Figure 2) include a plurality of magnetic elements (the vertical sections of 15 and 16 on either side of 7 and the horizontal sections of 15 and 16 on the bottom of 7) substantially uniformly-spaced around the periphery of the door, thus defining a plurality of substantially uniformly-spaced magnetic elements.  
With regard to claim 3, Johnson teaches the water-tight sealing system of claim 1, wherein the one or more magnetic elements positioned on at least a portion of a periphery of the door include a continuous magnetic element extending around the periphery of the door (as seen in Figure 2).  
With regard to claim 4, Johnson teaches the water-tight sealing system of claim 1, wherein the one or more magnetic elements (the magnetic strips of 15 and 16) positioned on at least a portion of a periphery of the door include a first set of magnetic elements (the strips of 15 and 16) positioned along upper edges of the door and a continuous magnetic element (the bottom section of the strip of 15) positioned around a lower edge of the door (as labeled in Figure 2).

    PNG
    media_image1.png
    429
    486
    media_image1.png
    Greyscale

With regard to claim to 6, Johnson teaches the water-tight sealing system of claim 1, wherein the one or more magnetic elements are configured to maintain a water-tight seal between the door and the side of the bathtub while the bathtub is at least partially filled with water (as described in Column 2, Lines 44-66). 
With regard to claim 7, Johnson teaches the water-tight sealing system of claim 1, further comprising: 
one or more protruding portions (11) extending from at least a portion of the periphery of the opening in the side of the bathtub;
one or more channel portions (14) within and along at least a portion of the periphery of the door; 
wherein at least one of the one or more compressible seals are positioned within at least one of the one or more channel portions of the door such that the at least one compressible seal is configured to be compressed by at least one protruding portion of the one or more protruding portions within the at least one channel portion in response to a magnetic attraction between the one or more magnetic elements and the one or more corresponding metallic elements to form a water-tight seal between the door and the side of the bathtub.
With regard to claim 8, Johnson teaches a water-tight sealing system for a bathtub door comprising: 
an opening (9) in a side of a bathtub (17); 
a door (7) coupled to the bathtub and configured to close the opening in the side of the bathtub; 
one or more magnetic elements (the magnetic strips in 15 and 16, not labeled on their own but described in Column 2, Lines 33-36) positioned on at least one of at least a portion of a periphery of a door and at least a portion of a periphery of the opening in the side of the bathtub (positioned on a periphery of the door); 
one or more corresponding magnetically-coupleable elements (12) positioned on at least the other of the at least a portion of the periphery of the door and at least a portion of the periphery of the opening in the side of the bathtub;
one or more protruding portions (11) extending from at least a portion of the periphery of the opening in the side of the bathtub;
one or more channel portions (14) within and along at least a portion of the periphery of the door; 
one or more compressible seals (15, 16) positioned within the one or more channel portions of the door such that the one or more compressible seals are configured to be compressed by the one or more protruding portions within the one or more channel portions in response to a magnetic attraction between the one or more magnetic elements and the one or more corresponding magnetically-coupleable elements to form a water- tight seal between the door and the side of the bathtub (described in Column 2, Lines 44-66). 
With regard to claim 9, Johnson teaches the water-tight sealing system of claim 8, wherein the one or more corresponding magnetically-coupleable elements (12) include at least one of: one or more metallic elements, and one or more cooperating magnetic elements (ferromagnetic plates 12).  
With regard to claim 10, Johnson teaches the water-tight sealing system of claim 8, wherein the one or more magnetic elements positioned on at least a portion of a periphery of the door include a plurality of magnetic elements (the vertical sections of 15, 16 on either side of 7 and the horizontal sections of 15, 16 on the bottom of 7) substantially uniformly-spaced around the periphery of the door, thus defining a plurality of substantially uniformly-spaced magnetic elements.  
With regard to claim 11, Johnson teaches the water-tight sealing system of claim 8, wherein the one or more magnetic elements positioned on at least a portion of a periphery of the door include a continuous magnetic element (the magnetic strip of 16) extending around the periphery of the door.  
With regard to claim 12, Johnson teaches the water-tight sealing system of claim 8, wherein the one or more magnetic elements positioned on at least a portion of a periphery of the door include a first set of magnetic elements positioned along upper edges of the door (the vertical portions of 15, 16) and continuous magnetic element positioned along a lower edge of the door (the horizontal portion of 16).  
	With regard to claim 16, Johnson teaches a water-tight sealing system for bathtub door comprising: 
an opening (9) in a side of a bathtub (17); 
a door (7) coupled to the bathtub and configured to close the opening in the side of the bathtub; 
a pair of protruding portions (11) extending from at least a portion of the periphery of the opening in the side of the bathtub; 
a pair of channel portions (14) within and along at least a portion of the periphery of the door; 
one or more magnetic elements (the magnetic strips in 15 and 16, not labeled on their own but described in Column 2, Lines 33-36) positioned on at least a portion of a periphery of the door, wherein at least one magnetic element is positioned between the pair of protruding portions extending from the at least a portion of the periphery of the opening in the side of the bathtub (positioned between them horizontally); 
one or more corresponding metallic elements (12) positioned on at least a portion of a periphery of the opening in the side of the bathtub, wherein at least one corresponding metallic element is positioned between the pair of channel portions (positioned between them horizontally) within and along at least a portion of the periphery of the door; and 
a compressible seal (15, 16) positioned within each channel portion of the pair of channel portions of the door such that each compressible seal is configured to be compressed by the pair of protruding portions within the pair of channel portions in response to a magnetic attraction between the one or more magnetic elements and the one or more corresponding metallic elements to form a water-tight seal between the door and the side of the bathtub (described in Column 2, Lines 44-66).
	With regard to claim 17, Johnson teaches the water-tight sealing system of claim 16, wherein the one or more magnetic elements positioned on at least a portion of a periphery of the door include a plurality of magnetic elements (the vertical sections of 15, 16 on either side of 7 and the horizontal sections of 15, 16 on the bottom of 7) substantially uniformly-spaced around the periphery of the door, thus defining a plurality of substantially uniformly-spaced magnetic elements.
	With regard to claim 18, Johnson teaches the water-tight sealing system of claim 16, wherein the one or more magnetic elements positioned on at least a portion of a periphery of the door include a continuous magnetic element (the magnetic strip of 16) extending around the periphery of the door.
	With regard to claim 19, Johnson teaches the water-tight sealing system of claim 16, wherein the one or more magnetic elements positioned on at least a portion of a periphery of the door include a first set of magnetic elements (the vertical sections 15, 16) positioned along upper edges of the door and continuous magnetic element (the horizontal section of 16) positioned along a lower edge of the door.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US 4542545 A) in light of Kiel (US 5309680 A), herein referred to as Johnson and Kiel, respectively.
With regard to claim 5, Johnson teaches the water-tight sealing system of claim 1, but does not teach that the magnetic elements are encased within a separate sleeve coupled to the seals.
Kiel teaches a magnetic seal for a refrigerator, that uses a first magnet (44) that is contained within a sleeve (42) for attaching the magnet to a door (22), such that the magnet can attract a second magnet (66) enclosed in its own sleeve (64) to seal the door.
It would have been considered obvious to one of ordinary skill in the art, before the filing of the invention, to have enclosed the magnetic strip of Johnson with a sleeve, such as that of Kiel, such that the magnetic strip would be attached properly to the gasket and the door of Johnson to hold it in place upon actuation and closing of the door, while keeping the sleeve coupled to the seals.
With regard to claim 13, Johnson teaches the water-tight sealing system of claim 8, but does not teach that the magnetic elements are encased within a separate sleeve coupled to the seals.
Kiel teaches a magnetic seal for a refrigerator, that uses a first magnet (44) that is contained within a sleeve (42) for attaching the magnet to a door (22), such that the magnet can attract a second magnet (66) enclosed in its own sleeve (64) to seal the door.
It would have been considered obvious to one of ordinary skill in the art, before the filing of the invention, to have enclosed the magnetic strip of Johnson with a sleeve, such as that of Kiel, such that the magnetic strip would be attached properly to the gasket and the door of Johnson to hold it in place upon actuation and closing of the door, while keeping the sleeve coupled to the seals.
With regard to claim 20, Johnson teaches the water-tight sealing system of claim 16, but does not teach that the magnetic elements are encased within a separate sleeve coupled to the seals.
Kiel teaches a magnetic seal for a refrigerator, that uses a first magnet (44) that is contained within a sleeve (42) for attaching the magnet to a door (22), such that the magnet can attract a second magnet (66) enclosed in its own sleeve (64) to seal the door.
It would have been considered obvious to one of ordinary skill in the art, before the filing of the invention, to have enclosed the magnetic strip of Johnson with a sleeve, such as that of Kiel, such that the magnetic strip would be attached properly to the gasket and the door of Johnson to hold it in place upon actuation and closing of the door, while keeping the sleeve coupled to the seals.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references provide further examples of the state of the art at the time of filing of the invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW THOMAS EVANKO whose telephone number is (571)272-6163. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 571-272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MATTHEW THOMAS EVANKO/Examiner, Art Unit 3675                                                                                                                                                                                                        /KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675